Title: To Thomas Jefferson from Amand Koenig, 5 June 1788
From: Koenig, Amand
To: Jefferson, Thomas


          
            
              Monsieur
            
            Strasbourg ce 5 Juin 1788
          
          Ci joint je prends la liberté de vous présenter une notte d’Auteurs classiques que j’ai reçu depuis votre depart d’ici; comme vous avez temoigné que vous n’aimez point les in folio et in 4° je n’en ai pas mis sur cette liste. Tous ces livres sont in 8°, in 12° et plus petit format.
          Virgilius Heynii vient de paroitre, mais l’éditeur n’en a point tiré d’Exemplaires sur papier fin.
          Euripides Barnesii Tus. IIIus. est mis de coté pour vous. Je le joindrai aux Livres pour lesquels vous daignerez me donner vos ordres.
          J’espere entre vos mains l’envoy que j’eus l’honneur de vous faire.
          Je Suis avec un profond respect Monsieur Votre très humble & très obéissant Serviteur
          
            
              Amand Koenig
            
          
        